internal_revenue_service department of the treasury number release date index number 468b washington dc person to contact telephone number refer reply to plr-124457-01 cc it a date date legend a b company m trust state year dear this letter is in response to the letter dated date submitted on behalf of company requesting the following rulings that the trust established in the reorganization plan qualifies as a qualified_settlement_fund within the meaning of sec_468b of the internal_revenue_code and the regulations thereunder the trust will be treated as a separate tax entity that the trust will be subject_to tax on its modified gross_income as defined in sec_1_468b-2 of the income_tax regulations at a rate equal to the maximum rate in effect for that taxable_year under sec_1 of the internal_revenue_code that the transfer of company’s stock into the trust and the transfer of cash and other assets into the trust on behalf of company to resolve the liability that the trust was created to assume will not constitute gross_income to the trust and that company will be entitled to deduct transfers made to the trust in the year of each payment to the extent that they do not represent settlements from insurance claims that are excludable from gross_income facts based upon the facts submitted and the representations made by the taxpayer the taxpayer was originally two separate entities a and b a and b were small manufacturers of certain specialty products before year a small portion of taxpayer’s business involved the manufacture of various items containing m the items were used by as a result of manufacturing items containing m a plr124457-01 and b were named as defendants in a large number personal injury lawsuits seeking damages for death or injury due to m-related diseases taxpayer uses an method_of_accounting a and b each filed a voluntary petition for relief under chapter of the united_states bankruptcy code the two cases were merged the bankruptcy court issued an order confirming a plan_of_reorganization hereinafter referred to as the plan the plan as approved by bankruptcy court was cancelled new stock was issued for company and all the stock of company was transferred to the trust company operates the existing business free of any further m related claims the plan expressly provides that the trust was established to assume and pay all of company’s m-related liabilities the plan required company to transfer assets to trust to be used to pay such liabilities the plan relieves company of all m-related liability in exchange for such transfer according to the court’s confirmation order the trust was established under the laws of state the trust will remain under the continuing jurisdiction of the bankruptcy court the trust was funded with the following of company’s stock company’s stock is not publicly traded the proceeds from company products liability insurance policies an assignment of all m related rights or causes of action that company may have against another entity excess cash not needed to operate company the trust is managed by an independent_trustee the trust agreement provides for termination following the payment of all known m-related liabilities any remaining trust assets will then be transferred to a sec_501 b organization not related to either company or the trustees requested ruling sec_468b of the internal_revenue_code provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority granted to the secretary under sec_468b of the code the secretary has published sec_1_468b-1 through 468b-5 of the income_tax regulations relating to qualified settlement funds sec_1_468b-1 of the income_tax regulations provides that a fund account or trust is a qualified_settlement_fund if it meets the following three requirements it is established pursuant to an order of or it is approved plr124457-01 by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of as amended u s c et seq or ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure and the fund account or trust is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related_persons in this case the trust satisfies the three requirements outlined in the regulations for qualified_settlement_fund treatment first the plan which contains provisions for the establishment of the trust was approved by the court and the trust will be subject_to the continuing jurisdiction of the court second the trust was established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from a related series of events that have occurred and have given rise to at least one claim arising out of a tort breach of contract or violation of law third the trust was formed and is administered in accordance with state law requested ruling sec_1_468b-2 provides that a qualified_settlement_fund is a united_states_person and is subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 because the trust in this case is a qualified_settlement_fund it will be subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 requested ruling sec_1_468b-2 of the income_tax regulations defines the modified gross_income of a qualified_settlement_fund generally as its gross_income as defined in plr124457-01 sec_61 of the code it specifically provides however that in general amounts transferred to the qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are excluded from gross_income however dividends on stock of a transferor or related_person interest on debt of a transferor or a related_person and payments in compensation_for late or delayed transfers are not excluded from gross_income in this case the trust is a qualified_settlement_fund that was established pursuant to the court’s plan to assume and pay company’s m-related liabilities accordingly transfers made by or on behalf of company to resolve such liabilities will not constitute gross_income to the trust requested ruling sec_162 of the code provides in relevant part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business furthermore even though a particular taxpayer may incur an expense only once in the lifetime of its business the expense may qualify as ordinary and necessary if it is appropriate and helpful in carrying on that business is commonly and frequently incurred in the type of business conducted by the taxpayer and is not a capital_expenditure 383_us_687 308_us_488 sec_461 of the code which addresses timing states that the amount of any deduction shall be taken in the taxable_year that is the proper taxable_year under the method_of_accounting used by the taxpayer in computing taxable_income additionally sec_1_461-1 of the income_tax regulations provides that an accrual_method taxpayer may deduct an expense in the taxable_year in which all events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 of the code provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs the code goes on in part to further clarify in sec_461 that if the liability of the taxpayer requires a payment to another person and arises out of any tort economic_performance occurs as the payments to such person are made sec_1_468b-3 of the income_tax regulations provides that for purposes of sec_461 economic_performance occurs with respect to a liability described in plr124457-01 sec_1_468b-1 determined with regard to sec_1_468b-1 and g to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability sec_1_468b-3 of the income_tax regulations provides however that n o deduction is allowed to a transferor for a transfer to a qualified_settlement_fund to the extent the transferred amounts represent amounts received from the settlement of an insurance claim and are excludable from gross_income sec_1_468b-3 of the income_tax regulations provides that a transferor must obtain a qualified_appraisal to support a loss or deduction it claims with respect to a transfer to a qualified_settlement_fund of nonpublicly traded securities issued by the transferor in this case company transferred to trust of its stock proceeds from its products liability insurance policies all of its m related rights or causes of action that it has or might have in the future against other entities and excess cash not needed to operate company so that trust may resolve company’s m-related liabilities conclusions based solely on the information provided and the representations made we conclude as follows the trust will constitute a qualified_settlement_fund under sec_1_468b-1 of the income_tax regulations the trust will be treated as a separate taxable entity the trust will be subject_to tax on its modified gross_income as defined in sec_1_468b-2 of the income_tax regulations at a rate equal to the maximum rate in effect for that taxable_year under sec_1 of the internal_revenue_code the transfer of the company stock into the trust and the transfer of cash and other assets into the trust on behalf of the company to resolve the liability that the trust was created to assume will not constitute gross_income to the trust company generally will be entitled to deduct transfers made to the trust in the year of each payment it will not be able to deduct any transfers to the trust to the extent that they represent settlements from insurance claims that are excludable from gross_income as described in sec_1_468b-3 of the income_tax regulations no opinion is expressed as to the value of the stock transferred to the fund additionally no opinion is expressed regarding the value of the assignment of rights to proceeds of asbestos related claims or causes of action company might have had against other entities assuming without deciding that company must recognize gross_income by reason of the transfer of funds from its liability insurance carriers to the trust company plr124457-01 would be allowed an offsetting deduction under sec_162 equal to the amount of the gross_income except as specifically ruled above no opinion is expressed as to the federal tax treatment of any issue addressed in this ruling under other provisions of the internal_revenue_code and regulations that may be applicable this ruling is directed only to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office the original of this letter is being sent to you a copy will be sent to your authorized representative sincerely michael d finley chief branch office of assistant chief_counsel income_tax and accounting
